Citation Nr: 1605410	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-33 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased schedular rating (or evaluation) in excess of 20 percent for left lower extremity sciatica.  

2.  Entitlement to an increased schedular rating (or evaluation) in excess of 20 percent for right lower extremity sciatica.  

3.  Entitlement to an increased schedular rating (or evaluation) in excess of 10 percent for a lumbar spine disability, including intervertebral disc syndrome.   

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1970 to December 1974, and from August 1975 to February 1980. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an
April 2011 rating decision of the RO in Indianapolis, Indiana, which, in pertinent part, denied increased ratings (evaluations) for each of the right and left lower extremity sciatica and the lumbar spine disability.  

The Veteran and spouse testified before the undersigned Veterans Law Judge at an October 2015 Travel Board hearing in Indianapolis, Indiana.  The hearing transcript has been associated with the record.  A concomitant issue of entitlement to a TDIU was raised by the Veteran during the October 2015 Travel Board hearing; therefore, the Board has recharacterized the issues on appeal to include entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
       

REMAND

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has received VA treatment for the service-connected disabilities.  On remand the AOJ should attempt to obtain any outstanding VA treatment records concerning the remanded issues that are not already of record.

Increased Disability Ratings for Bilateral Sciatica and Back Disability

The Veteran contends that the service-connected right and left lower extremity sciatica, currently rated as 20 percent disabling for each lower extremity, and the service-connected back disability, currently rated as 10 percent disabling, have worsened in severity since the most recent VA examination in April 2014.  See October 2015 hearing transcript.  The Board finds that further development is required prior to adjudicating the Veteran's claims for a disability rating in excess of 20 percent for the service-connected right lower extremity sciatica, a rating in excess of 20 percent for service-connected left lower extremity sciatica, and a rating in excess of 10 percent for the service-connected back disability.  See 38 C.F.R. 
§ 19.9 (2015).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The evidence suggests that the service-connected right and left lower extremity sciatica and back disability may have worsened.  At the October 2015 Travel Board hearing before the undersigned, the Veteran testified that the bilateral sciatica and back disability had worsened in severity.  See October 2015 hearing transcript page 4.  The Veteran stated that the bilateral sciatica have caused him to periodically collapse, including during work, and has caused bilateral knee instability.  See October 2015 hearing transcript page 5.  The Veteran also reported difficulty ascending and descending stairs proximately due to the service-connected back disability.  See October 2015 hearing transcript page 6.  Additionally, the Veteran testified that the service-connected bilateral sciatica and back disability impact the ability to work full-time.  See October 2015 hearing transcript page 5.  As such, a new examination is needed to help determine the severity of the service-connected right lower extremity sciatica, service-connected left lower extremity sciatica, and service-connected back disability.  

TDIU

The Veteran's assertions at the October 2015 Travel Board hearing that the 
service-connected right lower extremity sciatica, service-connected left lower extremity sciatica, and service-connected back disability have rendered him unemployable constitute an informal claim for TDIU.  Where a veteran (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for a higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

The issue of entitlement to a TDIU is inextricably intertwined with the issues of entitlement to increased ratings for the service-connected disabilities; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records
pertaining to a right lower extremity sciatica, a left lower extremity sciatica, and/or back disability and associate them with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e) (2015). 

2. Schedule the appropriate VA examination in order to
assist in determining the current severity of the right lower extremity sciatica, left lower extremity sciatica, and back disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

3. After completing all indicated development, the RO
should readjudicate the increased rating issues and the TDIU issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 




